DISMISSED and Opinion Filed February 13. 2013.




                                                  In The
                                   niirt tif Aipiah
                           fiftf! istrirt rif ixa at L1a1ta
                                         No. 05-12-01142-CV

                               MICHAEL REEVES, Appellant
                                                    V.
                             THE STATE OF TEXAS, Appellee

                        On Appeal from the 101st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-i 2-09485

                                 MEMORANDUM OPINION
                             Before Justices Moseley, Francis, and Lang
                                     Opinion by Justice Moseley
        By letter dated December 10, 2012, the Court questioned its jurisdiction over this appeal.

Specifically, it appears the order appealed is not reviewable by direct appeal.          The Court

requested that appellant file, within ten days, a jurisdictional brief explaining how this Court has

jurisdiction over the appeal with an opportunity for appellee to respond. As of today’s date,

appellant has not filed a jurisdictional brief.

        A person who has been declared a vexatious litigant must seek permission to file a

litigation. TEx. Civ. PRAc. & REM. CODE ANN. § 11.102(a) (West Supp. 2012). A decision by a

local administrative judge denying a litigant permission to file a litigation is not grounds for

appeal. See TEx. Civ. PRAc. & REM. CODE ANN. § 11.102(c) (West Supp. 2012). A vexatious
litigant who is denied permission to file a litigation may apply for a writ of mandamus within

thirty days of the decision. Id.

       Appellant has been declared a vexatious litigant. He appeals from the August 15, 2012

decision of the local administrative judge denying him permission to file a litigation. Such order

is not grounds for appeal. Accordingly, we dismiss the appeal for want of jurisdiction. See TEx.

R, App. P. 42.3(a).




                                                                    I
                                                                        j
                                                                        1        ‘




                                                   JIM MOSELEY
                                                   JUtICE




121 142F.P05
                                 Qtitirt iii Aictt
                        Fift1i iitrirt f ixai at Ja11a
                                        JUDGMENT

MICHAEL REEVES. Appellant                          On Appeal from the 101st Judicial District
                                                   Court, Dallas County, Texas
No. 05-12-01 142-CV        V                       Trial Court Cause No. DC-l2-09485.
                                                   Opinion delivered by Justice Moseley,
THE STATE OFT EXAS, Appellee                       Justices Francis and Lang, participating.

        In accordance with this Court’s opinion ot this date. the judgment of the trial   court is
I) IS MISS ED.

       It is ORDERED that appellee. the State of Texas, recover its costs of the appeal fIom
appellant, Michael Reeves.


Judgment entered this 3’ (lay of February, 2013




                                                  JIM MOELEY
                                                  JUSTØ